December 30, 2013 Time Inc. Form 10 Filed November 22, 2013 File No. 001-36218 Dear Mr. Shenk: Reference is made to the comment letter (the “Comment Letter”) dated December 19, 2013 from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) with respect to the Form 10 of Time Inc. (the “Company”), filed with the Commission on November 22, 2013. This letter is to confirm my conversation with you on December 26, 2013 granting the Company an extension to file its response to the Comment Letter to January 31, 2014. We are grateful for the Staff’s assistance in this matter.Please do not hesitate to contact me with any further comments or questions. Sincerely, /s/ Eric L. Schiele Eric L. Schiele Mr. Lyn Shenk Branch Chief U.S. Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549-3628 VIA EDGAR Copy to: Mr. Joseph A. Ripp Chief Executive Officer Time Inc. 1271 Avenue of the Americas New York, New York 10020 VIA EMAIL
